Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.  Claim 1 is amended; claims 2, 6, and 11-12 are cancelled.  Accordingly, claims 1, 3-5 and 7-10 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao et al (“Alumina-coated graphene … acrylic rubber; Journal of Colloid and Interface Science 416 (2014), pp 38-43) as evidenced by Choi et al (“Functionalized Graphene Sheet … Properties; Macromolecular Research, Vol 19, No.8, pp 809-814 (2011)).
Regarding claim 1, Dao et al disclose a composite comprising graphene nanosheet and acrylic rubber (title).  Tensile modulus increased for the composite reinforced with 5 phr loading of alumina-coated graphene (abstract) which reads on amount of graphene oxide in present claim 1.  Expandable graphite (ES350 FS, average particle size 280 microns) was used in the preparation of graphene, and acrylic rubber has epoxide cure sites (page 39, col. 1, Section: 2. Experimental; 2.1. Materials) which reads on the acrylic rubber having epoxy functional groups in present claim 1.  GO was prepared using the Brodie method described in citation 26 and elemental analysis showed it to be C10O0.78H0.38 (page 39, col. 1-col. 2; Section: 2. Experimental; 2.2. Preparation and modification of graphene) which reads on graphene oxide in present claim 1.  Evidence that GO prepared from expandable graphite using the Brodie method has a particle size of 8.3 microns (i.e. reads on particle size of graphene oxide in present claim 1) comes from Choi et al (see page 810, col. 1, lines 1-2, 36-39 of Choi et al).
Regarding claim 7, Dao et al teach that graphene-acrylic rubber composites are prepared by mixing acrylic rubber with curing agent and cured at 1700C (page 39, col. 2, Section: 2.3. Preparation of graphene/acrylic rubber composite) which reads on vulcanizate in present claim 7.
Therefore, Dao et al as evidenced by Choi et al anticipate the present claims.
Claim Rejections - 35 USC § 103

Claims 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (“Alumina-coated graphene … acrylic rubber; Journal of Colloid and Interface Science 416 (2014), pp 38-43) as evidenced by Choi et al (“Functionalized Graphene Sheet … Properties; Macromolecular Research, Vol 19, No.8, pp 809-814 (2011)) and in view of Hagiwara et al (US 6,407,179 B1).
The discussion with respect to Dao et al and Choi et al in paragraph 6 above is incorporated here by reference.
Dao et al and Choi et al are silent with respect to species of acrylic rubber.
However, regarding claim 3, Hagiwara et al in the same field of endeavor teach that a copolymer comprising monomer units of ethylene, monomer units of an alkyl acrylate and, if necessary, monomer units of a crosslinkable monomer in a certain specific compositional ratio will present a rubber excellent in the balance of cold resistance, oil resistance, and heat resistance (col. 2, lines 4-12).  See example 1, wherein the acrylic rubber comprises 1.1% by weight of glycidyl methacrylate (i.e. reads on amount of monomer unit having epoxy functional groups in present claim 3), and 98.4% by weight of acrylate.  The crosslinkable monomer is present in amounts of 0 to 10 wt% (col. 3, lines 38-40) which overlaps with the amount of monomer unit having the functional group in present claim 3.  Therefore, in light of the teachings in Hagiwara et al and given that acrylic rubber in Dao et al comprises epoxide functional groups, it would have been obvious to one skilled in art prior to the filing of present application to include the acrylic rubber, of Hagiwara et al, comprising epoxy functional groups in overlapping amounts in the composition, of Dao et al, for above mentioned advantages. 
Regarding claims 4-5, acrylic rubber in example 1, of Hagiwara et al, comprises ethylene in amounts of 0.5% by weight.
Regarding claims 8-9, Hagiwara et al teach that acrylic rubber composition or its vulcanizate is used for rubber hoses, and sealing materials (col. 4, lines 42-47).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (“Alumina-coated graphene … acrylic rubber; Journal of Colloid and Interface Science 416 (2014), pp 38-43) as evidenced by Choi et al (“Functionalized Graphene Sheet … Properties; Macromolecular Research, Vol 19, No.8, pp 809-814 (2011)) and in view of Lettow et al (US 2013/0150516 A1).
The discussion with respect to Dao et al, and Choi et al in paragraph 6 above is incorporated here by reference.
Dao et al, and Choi et al are silent with respect to rubber vibration isolator comprising the vulcanizate.
However, Lettow et al in the same field of endeavor teach compositions comprising graphene sheets and at least one rubber (abstract) such as acrylic rubber (paragraph 0016).  The compositions may be vulcanized (paragraph 0047) and used in hoses, seals and vibration control applications (paragraph 0051).  Therefore, in light of the teachings in Lettow et al, it would have been obvious to one skilled in art prior to the filing of present application to use vulcanizate comprising the acrylic rubber/graphene oxide, of Dao et al, in any application including vibration control applications, absent evidence to the contrary.

Response to Arguments

The rejections under 35 U.S.C. 112(a), 112(b) and 103 as set forth in paragraphs 5-8, of office action mailed 9/11/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764